DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Durdik on 04/20/2022.

The application has been amended as follows: 

1. (Original) A method to improve performance of a scanner detecting florescence of millions of samples distributed across a flow cell, in images collected over multiple cycles, the samples positioned closer together than an Abbe diffraction limit for optical resolution between at least some adjoining pairs of the samples, including: 
calibrating the scanner using substantially a full field of view projected by a lens onto an optical sensor in the scanner, including: 
capturing at least one image tile under a structured illumination at multiple angles and phase displacements of the structured illumination;
calculating optical distortion across the image tile, including measuring spacing between intensity peaks and angle of the intensity peaks in at least 9 subtiles of the image tile, including a near-center subtile, and fitting a spacing surface and an angle surface to the measured spacing and angle, respectively, wherein the spacing surface and the angle surface both express corrections for distortions across the subtiles of the image tile, and saving fitting results; and
measuring phase displacements of the structured illumination at the multiple angles and phase displacements within the subtiles and saving a look-up table that expresses differences between the phase displacement in the near-center subtile and the phase displacements in other subtiles of the image tile; 
processing captured image tiles covering positions across the flow cell, captured at the multiple angles and phase displacements of the structured illumination, over the multiple cycles, including: 
combining the saved fitting results and the saved look-up table with measurements, for a near-center subtile of each captured image tile, of the spacing between intensity peaks, the angle of the intensity peaks, and the phase displacements of the structured illumination, to determine reconstruction parameters for each captured image tile, on a per-subtile basis; 
producing enhanced resolution images for the subtiles at the positions across the flow cell, over the multiple cycles, with resolving power better than the Abbe diffraction limit; and 
using the enhanced resolution images to sequence the samples over multiple cycles.

2. (Original) The method of claim 1, wherein the samples are distributed in millions of nanowells across the flow cell and at least some adjoining pairs of nanowells are positioned closer together than an Abbe diffraction limit for optical resolution.

3. (Original) The method of claim 1, wherein the subtiles each include at least 512 by 512 pixels of the optical sensor.

4. (Original) The method of claim 1, wherein the subtiles overlap by at least 2 pixels of the optical sensor.

5. (Original) The method of claim 1, further including saving the fitting results of the spacing surface and the angle surface as coefficients of a quadratic surface.

6. (Original) The method of claim 1, further including saving the fitting results of the spacing surface and the angle surface as coefficients of a cubic surface.

7. (Original) The method of claim 1, further including saving the fitting results in a look-up table calculated from quadratic fits of the spacing surface and the angle surface.

8. (Original) The method of claim 1, further including saving the fitting results in a look-up table calculated from cubic fits of the spacing surface and the angle surface.

9. (Original) The method of claim 1, further including, at an intermediate cycle among the multiple cycles, re-measuring the spacing between intensity peaks and angle of the intensity peaks in the subtiles, refitting the spacing surface and the angle surface, and saving results of the refitting for use in processing subsequently captured image tiles.

10. (Original) The method of claim 9, wherein the intermediate cycle is a 50.sup.th cycle or later among at least 100 cycles.

11. (Currently Amended) A non-transitory computer readable medium impressed with program instructions that, when executed on one or more processors, are configurable to carry out a method to improve performance of a scanner detecting florescence of millions of samples distributed across a flow cell, in images collected over multiple cycles, the samples positioned closer together than an Abbe diffraction limit for optical resolution between at least some adjoining pairs of the samples, including: 
calibrating the scanner using substantially a full field of view projected by a lens onto an optical sensor in the scanner, including: 
capturing at least one image tile under a structured illumination at multiple angles and phase displacements of the structured illumination; calculating optical distortion across the image tile, including measuring spacing between intensity peaks and angle of the intensity peaks in at least 9 subtiles of the image tile, including a near-center subtile, and fitting a spacing surface and an angle surface to the measured spacing and angle, respectively, wherein the spacing surface and the angle surface both express corrections for distortions across the subtiles of the image tile, and saving fitting results; and 
measuring phase displacements of the structured illumination at the multiple angles and phase displacements within the subtiles and saving a look-up table that expresses differences between the phase displacement in the near-center subtile and the phase displacements in other subtiles of the image tile; 
processing captured image tiles covering positions across the flow cell, captured at the multiple angles and phase displacements of the structured illumination, over the multiple cycles, including: 
combining the saved fitting results and the saved look-up table with measurements, for a near-center subtile of each captured image tile, of the spacing between intensity peaks, the angle of the intensity peaks, and the phase displacements of the structured illumination, to determine reconstruction parameters for each captured image tile, on a per-subtile basis; 
producing enhanced resolution images for the subtiles at the positions across the flow cell, over the multiple cycles, with resolving power better than the Abbe diffraction limit; and
using the enhanced resolution images to sequence the samples over multiple cycles.

12. (Currently Amended) The non-transitory computer readable medium of claim 11, wherein the samples are distributed in millions of nanowells across the flow cell and at least some adjoining pairs of nanowells are positioned closer together than an Abbe diffraction limit for optical resolution.

13. (Currently Amended) The non-transitory computer readable medium of claim 11, wherein the subtiles each include at least 512 by 512 pixels of the optical sensor.

14. (Currently Amended) The non-transitory computer readable medium of claim 11, wherein the subtiles overlap by at least 2 pixels of the optical sensor.

15. (Currently Amended) The non-transitory computer readable medium of claim 11, further impressed with program instructions, the method further including saving the fitting results of the spacing surface and the angle surface as coefficients of a quadratic surface.

16. (Currently Amended) The non-transitory computer readable medium of claim 12, wherein the nanowells are arranged in a repeating rectangular pattern with two diagonals connecting opposing corners of a rectangle in the pattern, further impressed with program instructions, the method further including using two structured illumination angles at which the intensity peaks are oriented substantial normal to the two diagonals.

17. (Currently Amended) The non-transitory computer readable medium of claim 12, wherein the nanowells are arranged in a repeating hexagonal pattern with three diagonals connecting opposing corners of a hexagon in the pattern, further impressed with program instructions, the method further including using three structured illumination angles at which the intensity peaks are oriented substantial normal to the three diagonals.

18. (Currently Amended) The non-transitory computer readable medium of claim 11, further impressed with program instructions, the method further including aggregating the enhanced resolution images for the subtiles into an enhance resolution image for the tile and using the enhanced resolution image tile to sequence the samples over the multiple cycles.

19. (Currently Amended) The non-transitory computer readable medium of claim 11, further impressed with program instructions, the method further including applying a cropping margin to eliminate pixels around edges of the sensor from use in fitting the spacing surface and the angle surface.

20. (Currently Amended) The non-transitory computer readable medium of claim 11, further impressed with program instructions, the method further including measuring spacing between intensity peaks and angle of the intensity peaks over at least 8 by 11 subtiles of the image tile.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record fails to teach or render obvious the combination of elements “calculating optical distortion across the image tile, including measuring spacing between intensity peaks and angle of the intensity peaks in at least 9 subtiles of the image tile, including a near-center subtile, and fitting a spacing surface and an angle surface to the measured spacing and angle, respectively, wherein the spacing surface and the angle surface both express corrections for distortions across the subtiles of the image tile, and saving fitting results; measuring phase displacements of the structured illumination at the multiple angles and phase displacements within the subtiles and saving a look-up table that expresses differences between the phase displacement in the near-center subtile and the phase displacements in other subtiles of the image tile; and combining the saved fitting results and the saved look-up table with measurements, for a near-center subtile of each captured image tile, of the spacing between intensity peaks, the angle of the intensity peaks, and the phase displacements of the structured illumination, to determine reconstruction parameters for each captured image tile, on a per-subtile basis” with limitations taken in combination with others in the claims.
Eldar et al. (US 10983059 B27) discloses an apparatus configured to calculate a temporal correlation function of the intensity fluctuations over the sequence of images, and to estimate locations of the emitters on a super-resolution grid having a higher resolution than the acquisition grid, by applying to the temporal correlation function a recovery process in which the locations on the super-resolution grid are assumed to be sparse or compressible in a predefined domain.
Kleppe et al (US 10996452 B2) discloses microscope for high-resolution 2D scanning microscopy of a sample, wherein the sample is illuminated with illumination radiation in such a way that the illumination radiation is focused in or on the sample to form a diffraction-limited illumination spot at a point. A 2D image of the sample is produced from the data of the surface detector and from the scanning positions assigned to said data. The 2D image has a resolution that is increased beyond a resolution limit for imaging.
Piche et al. (US 9721326 B2) discloses a system for obtaining a high-resolution image of a volume of a sample using laser imaging by probing the volume of the sample with a first excitation beam having an intensity profile of maximum intensity at a center thereof, thereby obtaining a positive image of the volume; probing the volume of the sample with a second excitation beam having an intensity profile of minimum intensity at a center thereof and defining a peripheral region of maximum intensity around the center, thereby obtaining a negative image of the volume; and subtracting the negative image from the positive image, thereby obtaining the high-resolution image of the volume of the sample.
Gustafsson et al. ("Doubling the lateral resolution of wide-field fluorescence microscopy using structured illumination,” Proc. SPIE 3919, Three-Dimensional and Multidimensional Microscopy: Image Acquisition Processing VII, (2 May 2000)) discloses using spatially structured illumination in a wide-field fluorescence microscope to achieve lateral resolution that exceeds the classical diffraction limit by a factor of two. The sample is illuminated with a series of excitation light patterns, which cause normally inaccessible high-resolution information to be encoded into the observed image. The recorded images are linearly processed to extract the new information and produce a reconstruction with twice the normal resolution.
Lal et al. ("Structured Illumination Microscopy Image Reconstruction Algorithm," in IEEE Journal of Selected Topics in Quantum Electronics, vol. 22, no. 4, pp. 50-63, July-Aug. 2016) discloses improving the performance of Structured illumination microscopy (SIM).
Ayuk et al. ("Structured illumination fluorescence microscopy with distorted excitations using a filtered blind-SIM algorithm," Opt. Lett. 38, 4723-4726 (2013)) discloses a Structured illumination microscopy (SIM) algorithm that is able to process SIM data even if the illuminations are strongly distorted by reconstructing simultaneously the sample and the excitation patterns without a priori information on the latter and checking on synthetic and experimental data using distorted and nondistorted illuminations.
Mudry et al. (“Structured illumination microscopy using unknown speckle patterns”, NATURE PHOTONICS, vol. 6, no. 5, 22 April 2012) discloses using blind structured illumination microscopy (SIM) to estimate the sample fluorescence density from low resolution images obtained under unknown excitation patterns. 
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482